Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that Um (US 20140163836) alone or in combination with Kim (US 20180105208) fail to disclose at least the feature of independent claim 1 of processing video shot to determine the unevenness profile of the road ahead, where this profile includes a height of the unevenness. That Um instead only recites speed bump information, which is disclosed as speed bump location and is silent as to the geometry of the speed bump. Kim, likewise fails to disclose this feature. Later limitations dependent on this limitation are therefore also not disclosed. 
However, the updated rejection does not rely on Um and Kim, but rather on new references Baales (DE 102016214547) and Shinno (US 20180286378). The combination of these references reads upon the newly amended claim better than the previously used references.
As such, this argument is moot and Baales, in view of Shinno, has been used to reject each and every limitation of independent claim 1. 
Applicant argues that Um does not teach controlling a sequence of decelerations and accelerations of the vehicle as a function of the determined unevenness profile, the estimated level of pitching motion of the vehicle, and the advancement speed of the vehicle, so as to reduce the pitching motion of the vehicle, but rather only discloses controlling a speed of a vehicle in the speed bump area to be a safe crossing speed. 
However, as stated above, the he updated rejection does not rely on Um and Kim, but rather on new references Baales (DE 102016214547) and Shinno (US 20180286378). 
As such, this argument is also moot and Baales, in view of Shinno, has been used to reject each and every limitation of independent claim 1. 
Applicant argues independent claim 4 recites similar features as independent claim 1 and therefore is allowable for the same reasons. 
This argument too is moot, as once again new references Baales and Shinno have been used to reject each and every limitation of this claim. 
Applicant argues the dependent claims are allowable at least by virtue of their dependency. 
This argument is unpersuasive as the independent base claims have been fully rejected along with each individual limitation of the dependent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baales (DE 102016214547) in view of Shinno et al. (US 20180286378).
In regards to claim 1, Baales teaches a method for controlling a balance of a moving motor vehicle (Fig 2), the method comprising: 
correcting a pitching motion of the moving vehicle when overcoming an unevenness of a road by means of accelerations and/or decelerations of the moving vehicle by a value correlated to the unevenness of the road, wherein an unevenness profile is determined based on monitoring the road ahead of the moving vehicle and the pitching motion is predictively corrected based on such monitoring; ([0055] in step 13 an input signal from either a body sensor or a camera are evaluated at the pitching movement detection device and at step 15, a control signal is determined relating to the pitching moment observed including the output of braking torque supplied to the wheels to reduce the pitching moment. This is a deceleration of the moving body and is correlated to the pitching moment. [0051] the front camera provides optical recordings as input signals recording the ground in the front region of the vehicle and the pitching moment is determined relative to the ground being traveled on, determining ground waves and potholes present ahead of the vehicle. [0032] camera supplies 3D image recordings of ground located shortly in front of vehicle in direction of travel, used to detect features that trigger pitching movement of the vehicle.)
wherein the method further comprises: 
equipping the vehicle with a video camera configured to monitor the road ahead of the vehicle and for detecting a level of unevenness of the road, ([0032] [0051] vehicle has front mounted environmental camera that observes the ground in front of the vehicle in the direction of travel and is used to detect features of the road the trigger pitching movement, including ground waves, potholes, and curb edges.)
processing video shots made by said video camera to determine the unevenness profile and estimating a level of pitching motion of the vehicle based on the determined unevenness profile and an advancement speed of the vehicle, ([0032] [0033] camera records 3D images of ground. As a series of images are recorded in succession this is a video. This is a profile of unevenness. Recordings are evaluated to infer pitching motion based on ground features. [0028] driving over uneven ground slows the vehicle, so driving torque can be compensated to not impair vehicle speed and [0005] pitching movement is a function of speed and acceleration of the vehicle.) and
controlling, even before overcoming the unevenness of the road, a sequence of decelerations and accelerations of the vehicle as a function of the determined unevenness profile, the estimated level of pitching motion of the vehicle, and the advancement speed of the vehicle, so as to reduce the pitching motion of the vehicle. ([0055] in step 13 input signals from camera are evaluated to determine pitching moment ahead of vehicle. In step 15, a control signal is determined based on the pitching moment using wheel braking to reduce the pitching moment. At step 16, the control signal is output and braking is performed and the determined pitching moment is compensated. At step 17, drive torque is adjusted to maintain vehicle speed and output at step 18. The processing is repeated. This provides for applying a vehicle deceleration to reduce pitching motion based on an unevenness profile of the road ahead of the vehicle, an estimated pitching motion, and the speed of the vehicle and operates over a sequence of decelerations when more than one deceleration is appropriate over repeated cycles.) 
	Baales does not teach: 
correcting a pitching motion of the moving vehicle when overcoming an unevenness of a road by means of accelerations and/or decelerations of the moving vehicle by a value correlated to the unevenness of the road, wherein an unevenness profile is determined based on monitoring the road ahead of the moving vehicle and the pitching motion is predictively corrected based on such monitoring, the unevenness profile including a height of the unevenness of the road;
equipping the vehicle with a video camera configured to monitor the road ahead of the vehicle and for detecting a level of unevenness of the road, wherein the level of unevenness of the road includes a height of the unevenness,
However, Shinno teaches determining the height, size, and shape of road surface irregularities using a stereo camera ([0016], [0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Baales, by incorporating the teachings of Shinno, such that when determining the unevenness of the road ahead of the vehicle, the size, shape, and height of any road surface irregularities are also assessed. 
The motivation to do so is that, as acknowledged by Shinno, this allows for at least an assessment of the noise within the vehicle and thereby an assessment of the comfort of the passengers and likewise improving their comfort ([0003]). 

In regards to claim 4, Baales teaches a system for controlling a balance of a moving motor vehicle when overcoming an unevenness of a road by means of an acceleration and/or a deceleration of the vehicle by a value correlated to a level of unevenness of the road, the vehicle including an engine, a braking system, an engine control unit, a braking system control unit, and a video camera all operatively associated with a control system, the system comprising: (Fig 1, [0027] vehicle has engine control unit which must control an engine. [0053] electronic brake control must include brake system and must a braking system control unit to control the electronic brake. [0051] camera 10 provides input of area in front of vehicle to determine pitching movement. [0052] control signal is output to reduce pitching movement.)
the control system including a processing unit operatively connected to said video camera, to the engine control unit and to the braking system control unit and configured to: ([0033] includes at least image processor. [0027] engine control unit must include processing unit and would not be able to process information without one.)
determine an unevenness profile based on the detected level of unevenness of the road by the video camera, ([0032] [0033] camera records 3D images of ground. As a series of images are recorded in succession this is a video. This is a profile of unevenness.)
estimate a level of pitching motion of the vehicle based on the determined unevenness profile and an advancement speed of the vehicle, ([0032] [0033] camera records 3D images of ground, which is unevenness profile. Recordings are evaluated to infer pitching motion based on ground features. [0028] driving over uneven ground slows the vehicle, so driving torque can be compensated to not impair vehicle speed and [0005] pitching movement is a function of speed and acceleration of the vehicle.) and 
control, even before overcoming the unevenness of the road, a sequence of decelerations and accelerations of the vehicle as a function of the determined unevenness profile, the estimated level of pitching motion of the vehicle, and the advancement speed of the vehicle, so as to reduce the pitching motion of the vehicle. ([0055] input signals from camera are evaluated to determine pitching moment ahead of vehicle. A control signal is determined based on the pitching moment using wheel braking to reduce the pitching moment. The control signal is output and braking is performed and the determined pitching moment is compensated. Drive torque is adjusted to maintain vehicle speed and output. The processing is repeated. This provides for applying a vehicle deceleration to reduce pitching motion based on an unevenness profile of the road ahead of the vehicle, an estimated pitching motion, and the speed of the vehicle and operates over a sequence of decelerations when more than one deceleration is appropriate over repeated cycles.)
	Baales does not teach:
determine an unevenness profile based on the detected level of unevenness of the road by the video camera, wherein the level of unevenness of the road includes a height of the unevenness,
estimate a level of pitching motion of the vehicle based on the determined unevenness profile and an advancement speed of the vehicle, the unevenness profile including a height of the unevenness of the road,
However, Shinno teaches determining the height, size, and shape of road surface irregularities using a stereo camera ([0016], [0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Baales, by incorporating the teachings of Shinno, such that when determining the unevenness of the road ahead of the vehicle, the size, shape, and height of any road surface irregularities are also assessed. 
The motivation to do so is that, as acknowledged by Shinno, this allows for at least an assessment of the noise within the vehicle and thereby an assessment of the comfort of the passengers and likewise improving their comfort ([0003]).

In regards to claim 7, Baales, as modified by Shinno, teaches the system according to claim 4, wherein the control system is configured to reduce the pitching motion of the vehicle by the sequence of decelerations and accelerations of the vehicle as a function of the unevenness profile and an advancement speed of the vehicle without controlling or acting on dampening features of shock absorbers of the vehicle. ([0025] suspension movement is maintained and not deflected additionally.)

In regards to claim 8, Baales, as modified by Shinno, teaches the system according to claim 4, wherein the control system is further configured to control the sequence of decelerations and accelerations of the vehicle as the function of the determined unevenness profile, the estimated level of pitching motion of the vehicle and the advancement speed of the vehicle, so as to reduce the pitching motion of the vehicle during and after overcoming the unevenness of the road. ([0009] provides damping for pitching motion when overcoming road unevenness which is a reduction in the pitching motion.)

In regards to claim 9, Baales, as modified by Shinno, teaches the method according to claim 1, further comprising controlling the sequence of decelerations and accelerations of the vehicle as the function of the determined unevenness profile, the estimated level of pitching motion of the vehicle and the advancement speed of the vehicle, so as to reduce the pitching motion of the vehicle during and after overcoming the unevenness of the road. ([0009] provides damping for pitching motion when overcoming road unevenness which is a reduction in the pitching motion.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bärecke et al. (US 11052720) teaches adjusting damping of a vehicle based on a determined unevenness of a roadway ahead of a vehicle.
Capello et al. (US 8350910) teaches an optical devices for detecting the condition of a road surface.
Um et al. (US 20140163836) teaches assessing the speed of a vehicle and whether the speed will result in discomfort for the driver when overcoming a bump.
Kim et al. (US 20180105208) teaches using a camera to determine the environment in an area around a vehicle. 
Munzinger (US 20190168766) teaches roadway unevenness sensors to sense features of the roadway. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661